EXHIBIT 10.3
SVPs and Above


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENTTHE CHILDREN’S PLACE,
INC.
This Performance-Based Restricted Stock Unit Award Agreement (the “Agreement”),
effective as of _______________, 20__ (the “Award Date”), is entered into by and
between The Children’s Place, Inc., a Delaware corporation (the “Company”), and
______________ (the “Awardee”).
WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company;
WHEREAS, to give effect to the foregoing intentions, the Company desires to
grant the Awardee the right to receive shares of the Company’s common stock, par
value $0.10 per share (the “Common Stock”), pursuant to Section 9 of the 2011
Equity Incentive Plan of the Company (the “Plan”), subject to the terms and
conditions set forth herein; and
WHEREAS, capitalized terms not otherwise defined herein or in Exhibit A hereto
shall have the meanings ascribed thereto in the Plan.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:
1.Award. Subject to the terms and conditions set forth in this Agreement, and as
otherwise provided in the Plan, the Company shall issue and deliver to the
Awardee the number of shares of Common Stock, if any, earned in accordance with
Exhibit A (the “Performance Shares”) in _______________, but in no event later
than _______________ (the “Vesting Date”), provided that a determination has
been made by the Board or the Committee that the performance targets and
conditions set forth in Exhibit A have been achieved, and at what levels those
performance targets and conditions have been achieved (by reference to Exhibit
A) (a “Determination”), and provided further that the Awardee is in the employ
of the Company or its subsidiaries on the Vesting Date. Notwithstanding the
foregoing, in the event that on the Vesting Date, the number of shares of Common
Stock that remain available for issuance under the Plan that are not otherwise
allocated to cover (x) the Target Number of Performance Shares under this Award
and for all other outstanding Performance-Based Restricted Stock Unit awards
having the same Restricted Period as this Award (the “Similar PBRSU Awards”) or
(y) shares underlying any other then outstanding award under the Plan (the
“Remaining Available Shares”), is insufficient to deliver the number of earned
Performance Shares (in the aggregate for this Award and for all other Similar
PBRSU Awards), then a Prorata Portion (as defined below) of the Excess Earned
Shares (as defined below) shall be settled in cash at the Fair Market Value
thereof on the Vesting Date at the same time that the Target Number of
Performance Shares are delivered hereunder to the Awardee, all as otherwise
subject to the terms hereof and of the Plan.  For purposes hereof: (i) the
“Excess Earned Shares” are the number of earned Performance Shares under this
Award, if any, that exceed the Target Number of Performance Shares for this
Award; (ii) the “Aggregate Excess Earned Shares” are the number of earned
Performance Shares under this Award and under all outstanding Similar PBRSU



--------------------------------------------------------------------------------



Awards; and (iii) the “Prorata Portion” is one (1) minus a fraction, the
numerator of which is the number of Remaining Available Shares, and the
denominator of which is the Aggregate Excess Earned Shares, with such result
represented as a percentage.
2.Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Awardee and his or her
legal representative in respect of any questions arising under the Plan or this
Agreement. By signing this Agreement, Awardee acknowledges that he or she has
had an opportunity to review the Plan and agrees to be bound by all the terms
and provisions of the Plan (and this Agreement).
3.Termination of Employment Due to Death, Disability or Retirement. In the event
that Awardee’s employment with the Company and/or its subsidiaries terminates
due to Awardee’s death, Disability or Retirement (i) prior to a Determination,
then the performance targets in Exhibit A shall be deemed to have been achieved
at target, and the conditions set forth in Exhibit A shall be deemed to have
been satisfied, and, therefore, the Target Number of Performance Shares (as set
forth in Exhibit A) shall immediately vest and be delivered to the Awardee (or
Awardee’s estate, as applicable) within 10 days following the date of such
termination of employment, provided that if such termination of employment
occurs on or prior to the date on which 50% of the Performance Period (as set
forth in Exhibit A) has elapsed, only 50% of the Target Number of Performance
Shares shall immediately vest and be so delivered or (ii) after a Determination,
then any Performance Shares that are determined to have been earned by Awardee
in accordance with Exhibit A shall, to the extent not previously delivered to
Awardee, vest and be delivered to Awardee (or Awardee’s estate, as applicable)
within 10 days following the date of such termination of employment.
4.Termination of Service. Except as otherwise provided in Sections 3 above or 5
below, upon termination of the Awardee’s employment with the Company and its
subsidiaries, this Award shall terminate and all of Awardee’s rights to receive
Performance Shares and dividend equivalents otherwise credited pursuant to
Section 6 below shall be forfeited immediately.
5.Termination and Change in Control.
(a)Prior to Determination of Performance. Notwithstanding any provision herein
to the contrary, if a Change in Control occurs prior to a Determination, then
immediately prior to such Change in Control, the Target Number of Performance
Shares (as set forth in Exhibit A) shall automatically convert into
service-based Performance Shares, and such service-based Performance Shares
shall vest and be immediately delivered to the Awardee on the Vesting Date
(without regard to achievement of any of the Performance Requirements set forth
on Exhibit A), provided that the Awardee is in the employ of the Company or its
subsidiaries on the Vesting Date.   Notwithstanding any provision herein to the
contrary, in the event that an
2



--------------------------------------------------------------------------------



Involuntary Termination Event occurs either (i) within six (6) months prior to
or (ii) within one (1) year following the occurrence of a Change in Control, the
outstanding unvested service-based Performance Shares shall immediately become
fully vested and be immediately delivered to the Awardee (in the case of an
Involuntary Termination occurring prior to the occurrence of a Change in
Control, such delivery shall be made immediately prior to the occurrence of the
Change in Control, and in the case of an Involuntary Termination occurring after
a Change in Control, such delivery shall be made immediately following the
occurrence of the Involuntary Termination).


(b)After Determination of Performance. In the event that after a Determination,
an Involuntary Termination Event and a Change in Control occur, then the number
of Performance Shares determined to have been earned shall immediately vest and
shall be immediately delivered to the Awardee.


(c)Involuntary Termination Event. The term “Involuntary Termination Event” shall
mean (i) the involuntary termination of the Awardee’s employment with the
Company or any of its subsidiaries (other than for Cause, death or Disability)
or (ii) the Awardee’s resignation of employment with the Company or any of its
subsidiaries for Good Reason.
(d)Good Reason. The term “Good Reason” shall mean the occurrence of any of the
following without the Awardee’s prior written consent: (i) a material reduction
in the Awardee’s then current base salary or target bonus percentage, (ii) a
material diminution of the Awardee’s duties or responsibilities, (iii) the
assignment to the Awardee of duties or responsibilities which are materially
inconsistent with the Awardee’s previous duties or responsibilities, or (iv)
relocation of the Awardee’s principal work location to a location more than
thirty (30) miles from the Awardee’s previous principal work location; provided,
however, that no such occurrence shall constitute Good Reason unless the Awardee
provides the Company with written notice of the matter within thirty (30) days
after the Awardee first has knowledge of the matter and, in the case of clauses
(i), (ii) or (iii) hereof, the Company fails to cure such matter within ten (10)
days after its receipt of such notice.
6.Dividend Equivalents. The Company shall credit the Awardee in respect of each
Performance Share (and each Dividend Equivalent Share (or fraction thereof))
subject to this Award with dividend equivalents in the form of a number of
shares of Common Stock (including any fractional shares) (the “Dividend
Equivalent Shares”) equal to (i) the amount of each dividend (including
extraordinary dividends if so determined by the Committee) declared to other
stockholders of the Company in respect of one share of Common Stock divided by
(ii) the Fair Market Value of a share of Common Stock on the payment date for
the applicable dividend. On the date that Performance Shares are delivered to
the Awardee hereunder (whether pursuant to Sections 1, 3 or 5), the Dividend
Equivalent Shares in respect of the aggregate number of delivered Performance
Shares shall also be delivered to the Awardee, with the aggregate number of such
Dividend Equivalent Shares being rounded down to the nearest whole share (but,
in any event, no fewer than one share). No dividend equivalents shall be accrued
for the benefit of the Awardee with respect to record dates occurring prior to
the Award Date, or with respect to record
3



--------------------------------------------------------------------------------



dates occurring on or after the date, if any, on which the Awardee’s rights to
receive Performance Shares are forfeited.
7.Transfer Restrictions. Prior to delivery of any Common Stock with respect to
the Performance Shares or the Dividend Equivalent Shares, the Awardee shall not
be deemed to have any ownership or stockholder rights (including without
limitation dividend and voting rights) with respect to such shares, nor may the
Awardee sell, assign, pledge or otherwise transfer (voluntarily or
involuntarily) this Award, or any of the Performance Shares or any of the
Dividend Equivalent Shares prior to delivery thereof.
8.Changes in Capitalization. In the event of (a) any dividend (other than
regular cash dividends) or other distribution (whether in the form of cash,
shares of Common Stock, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, split-off, spin-off, combination, repurchase or exchange of shares of
Common Stock or other securities of the Company, issuance of warrants or other
rights to acquire shares of Common Stock or other securities of the Company, or
other similar corporate transaction or event that affects the shares of Common
Stock, or (b) unusual or nonrecurring events affecting the Company, any
Affiliate, or the financial statements of the Company or any Affiliate, or
changes in applicable rules, rulings, regulations or other requirements of any
governmental body or securities exchange or inter-dealer quotation service,
accounting principles or law, such that in any case an adjustment to this Award
is determined by the Committee in its sole discretion to be necessary or
appropriate, then this Award shall be adjusted in such manner as the Committee
may deem equitable in accordance with Section 12 of the Plan.
9.Government Regulations. Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver the Performance Shares
(or Dividend Equivalent Shares) or any certificates evidencing such shares shall
be subject to the terms of all applicable laws, rules and regulations and to
such approvals by any governmental agencies or national securities exchanges as
may be required.
10.Withholding Taxes. Awardee shall be required to pay to the Company or its
subsidiary, and the Company or its subsidiary shall have the right (but not the
obligation) and is hereby authorized to withhold from amounts payable and/or
property deliverable to the Awardee, the amount of any required withholding
taxes in respect of the Performance Shares and the Dividend Equivalent Shares,
or any other payment or transfer under the Award, and to take such other action
as may be necessary in the opinion of the Committee or the Company to satisfy
all obligations for the payment of such withholding taxes.
11.Awardee Representations. The Awardee has reviewed with his or her own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Awardee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents, if any, made to the Awardee. The Awardee understands that the
Awardee (and, subject to Section 10 above, not the Company) shall be responsible
for the Awardee’s own tax liability arising as a result of the transactions
contemplated by this Agreement.
4



--------------------------------------------------------------------------------



12.Clawback/Forfeiture. The Committee may in its sole discretion cancel this
Award if the Awardee, without the consent of the Company, while employed by or
providing services to the Company or any Affiliate or after termination of such
employment or service, violates a non-competition, non-solicitation,
non-disparagement, non-disclosure covenant or agreement or otherwise has engaged
in or engages in activity that is in conflict with or adverse to the interest of
the Company or any Affiliate, including fraud or conduct contributing to any
financial restatements or irregularities, as determined by the Committee in its
sole discretion. If the Awardee otherwise has engaged in or engages in any
activity referred to in the preceding sentence, as determined by the Committee
in its sole discretion, the Awardee will forfeit any compensation, gain or other
value realized thereafter on the vesting or settlement of this Award, the sale
or other transfer of this Award, or the sale of shares of Common Stock acquired
in respect of this Award, and must promptly repay such amounts to the Company.
If the Awardee receives any amount in excess of what the Awardee should have
received under the terms of this Award for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee in its sole
discretion, then the Awardee shall be required to promptly repay any such excess
amount to the Company. To the extent required by applicable law (including
without limitation Section 302 of the Sarbanes-Oxley Act of 2002 and Section 954
of the Dodd Frank Wall Street Reform and Consumer Protection Act) and/or the
rules and regulations of NASDAQ or other securities exchange or inter-dealer
quotation system on which the Common Stock is listed or quoted, or if so
required pursuant to a written policy adopted by the Company, this Award shall
be subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into this Award and this Agreement). In the event that this Section 12 and/or
such written policy is deemed to be unenforceable, then the award of Performance
Shares shall be deemed to be unenforceable due to the lack of adequate
consideration.
13.Employment. Neither this Agreement nor any action taken hereunder shall be
construed as giving the Awardee any right of continuing employment by the
Company or its subsidiaries.
14.Notices. Notices or communications to be made hereunder shall be in writing
and shall be delivered in person, by registered mail, by confirmed facsimile or
by a reputable overnight courier service to the Company at its principal office
or to the Awardee at his or her address contained in the records of the Company.
15.Governing Law. This Agreement shall be construed under the laws of the State
of Delaware, without regard to conflict of laws principles.
16.Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings relating to the subject matter of this
Agreement. Notwithstanding the foregoing, this Agreement and the Award made
hereby shall be subject to the terms of the Plan. In the event of a conflict
between this Agreement and the Plan, the terms and conditions of the Plan shall
control.
5



--------------------------------------------------------------------------------



17.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company and the Awardee and their respective permitted successors,
assigns, heirs, beneficiaries and representatives. This Agreement is personal to
the Awardee and may not be assigned by the Awardee without the prior written
consent of the Company. Any attempted assignment in violation of this
Section shall be null and void.
18.Amendment. This Agreement may be amended or modified only as provided in
Section 14 of the Plan or by a written instrument executed by both the Company
and the Awardee.
19.Survivorship. This Agreement shall continue in effect until there are no
further rights or obligations of the parties outstanding hereunder and shall not
be terminated by either party without the express written consent of both
parties.
* * *

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement as of the date first
written above.
THE CHILDREN’S PLACE, INC.
By:  Name: Leah SwanTitle: Chief Administrative Officer
AWARDEE
By:  Name: Date: 


6




--------------------------------------------------------------------------------



Exhibit A


        (a) Awardee’s Name: ______________________________
(b) Award Date: _______________, 2020
(c) Performance Period: the aggregate period commencing on _______________
(d) Target Number of Performance Shares available to be earned: ______
(e) Maximum Number of Performance Shares available to be earned: _____% the
Target Number of Performance Shares set forth above


           







